17-13484-shl         Doc 145        Filed 03/19/19      Entered 03/19/19 13:10:17              Main Document
                                                       Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------    x
In re:
                                                                         Chapter 11
         PONDEROSA ENERGY, LLC and                                       Case No. 17-13484-SHL
         GS ENERGY, LLC                                                  (Jointly Administered)

                                             Debtors.
------------------------------------------------------------    x


                                 ORDER GRANTING
                 DEBTORS’ MOTION FOR (A) EXPEDITED CONSIDERATION
                        AND (B) TO SHORTEN NOTICE PERIOD
                  PURSUANT TO BANKRUPTCY RULES 2002(a) AND 9006(c)_


           Upon the Motion1, dated March 14, 2019, of Ponderosa Energy, LLC and GS Energy,

LLC (the “Debtors”), the Debtors requested that the Court consider the Debtors’ Motion to Close

Chapter 11 Cases Pursuant to 11 U.S.C. §350(a) and Bankruptcy Rule 3022 (the “Final Decree

Motion”) on an expedited basis.

           ORDERED that the Motion is hereby granted as provided herein; and it is further

           ORDERED that the Final Decree Motion may be presented to this Court on March 27,

2019 upon seven-day notice has been duly given to (i) the Office of the United States Trustee for

the Southern District of New York; (ii) all creditors and other parties set forth on the Debtors’

Schedules and Creditor Matrix maintained in this case; and (iii) all other parties required to

receive notice of this Motion pursuant to Bankruptcy Rule 2002; and it is further



1
    Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.
17-13484-shl     Doc 145    Filed 03/19/19    Entered 03/19/19 13:10:17   Main Document
                                             Pg 2 of 2


       ORDERED that the objection deadline for the Final Decree Motion is March 26, 2019 at

5:00 p.m. (Eastern Time).

Dated: New York, New York

March 19, 2019

                                                  /s/ Sean H. Lane
                                                  HONORABLE SEAN H. LANE,
                                                  UNITED STATES BANKRUPTCY JUDGE
